



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Diallo c. Compagnie Nationale
    Royale Air Maroc, 2016 ONCA 842

DATE: 20161108

DOSSIER: C62240

Les juges Weiler, Rouleau et
    Roberts

ENTRE

Abdourahmane Diallo

Appelant (Demandeur)

et

Compagnie Nationale Royale Air
    Maroc

Intimée (Défenderesse)

Abdourahmane Diallo, en personne

Andrew W. MacDonald, pour lintimée

Date de laudience : le 7
    novembre 2016

En appel du jugement de la juge Carole
    J. Brown de la Cour supérieure de justice, en date du 8 juin 2016.

INSCRIPTION SUR CAHIER DAPPEL

[1]

La seule question est sil y a eu passage de la
    période de prescription de deux ans. Lappelant soutient que la période date du
    rejet de sa demande en remboursement du prix du vol par lintime soit février
    2015 et quil a intenté sa poursuite le 6 juin 2015. Le fait que lappelant
    entreprenne des démarches pour obtenir un remboursement ne prolonge pas la
    période de prescription. La
Convention de Montréal
prévoit que la
    période de prescription commence à compter de la date du vol annulé,
    cest-à-dire novembre 2011. Même si la période de prescription débute à partir
    de larrivée de lappelant à Montréal, le 28 février 2013, la période de
    prescription de deux ans est passée. La juge a aussi déterminé que la période
    de prescription prévue par la
Loi de 2002 sur la prescription des actions
,
    L.O. 2002 chap. 24, était également passée. Nous ne voyons aucune erreur dans
    la décision de la juge de première instance. Lappel est alors rejeté avec dépens
    fixés au montant de 2 500 $ y compris les débours et taxes.


